DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
 
The response filed 12/17/20 has been considered and entered.  Claim 6,7,11,12 and 14 have been canceled.  Claims 21-23 have been added.  Claims 1-5,8,-10,13 and 15-23 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5,7-10,13,16-18,20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) further in combination with Watanabe et al. (6,100,339).
Alric et al. (2010/0160571) teaches a curable composition comprising a silane-grafted polymer and a latent compound.  Alric et al. (2010/0160571) teaches the curable composition having an olefin polymer including hydrolysable silane groups and a curing catalyst (abstract).  Alric et al. (2010/0160571) teaches the curable composition to be applied to a conductor wire [0086].  The catalyst being chosen from a tertiary amine such as diaza-bicyloun-decenes (DBU) [0037].  
Alric et al. (2010/0160571) fails to teach using an active silanol condensation catalyst to form the polymer composition by hydrolysis and condensation.
Yamazaki et al. (6,284,374) teaches a semiconductive resin composition and wire and cable whereby the polymer is a graft copolymerization with hot water and a silanol condensation catalyst and the polymer is applied to first semiconductive layer and a second semiconductive layer is applied thereto to form the cable (col. 1, lines 20-30 and Fig. 1).
 WO 2009/059670 teaches crosslinkable polyolefin composition comprising a silanol condensation catalyst whereby the polymer layer is formed with the silanol condensation catalyst and is formed between two semiconductive layers to form the cable (abstract and col. 10, lines 10-20).

Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 fails to teach the claimed silanol condensation catalyst of formula I,II or III.
JP 2004-025102 teaches the claimed silanol condensation catalyst including a 1,2,Bis(2-aminoethyoxy)ethane as the catalyst compound [0034]-[0036].
Matsushita et al. (8,076,439) teaches a silanol condensation catalyst of formula I or II (pg. 3, lines 1-65).
Therefore it would have been obvious for one skilled in the art at the time the invention was made to have modified Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 cable to have the claimed the particular catalyst as evidenced by JP 20004-025102 or Matsushita et al. (8,076,439) with the expectation of achieving similar success.
Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) fails to teach the specific catalyst (Ia3) of hexamethoxymethyl melamine and the structure thereof.

Therefore it would have been obvious form one skilled in the art before the effective filing date of the claimed invention to have modified Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) composition to include the catalyst of hexamethoxymethyl melamine as evidenced by Watanabe et al. (6,100,339) with the expectation of achieving similar success, insulation of a fiber.
Regarding claim 1, the catalyst is an organic compound of a tertiary amine and hence meeting the claimed “other than a secondary amine”.  Regarding the claimed molecular weight, the Examiner takes the position that this would be inherent as the organic compound is the same as that of the prior art and hence would have been expected to have the same molecular weight of less than 2000g/mol.  In addition, the claimed silanol condensation catalyst is taught by JP 2004-025102 or Matsushita et al. (8,076,439) teach a claimed compound (III) is anything other than compounds (I) or (II).
Regarding claims 3 and 5, the layer is an insulation layer [0086].
Regarding claim 4, both Yamazaki et al. (6,284,374) and WO 2009/059670 teach insulation layer between semiconductive layer in the formation of a cable.

Regarding claim 17, the polyolefin bearing the hydrolysable silane groups is a polyethylene in the presence of an olefin catalyst [0015]-[0017]
Regarding claim 20, the coating is applied to a conductive wire and therefore meets the claimed crosslinked cable [0068].
Regarding claims 13 and 22, Watanabe et al. (6,100,339) teaches the claimed catalyst (Ia3) of hexamethoxymethyl melamine.

Claims 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) further in combination with Watanabe et al. (6,100,339) in combination with Doi et al. (4,446,283).
Features detailed above concerning the teachings of Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) further in combination with Watanabe et al. (6,100,339) are incorporated here.
Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. 
Doi et al. (4,446,283) teaches a similar crosslinkable polyethylene composition whereby the amount is 0.001-10wt% (col. 2, lines 10-25). 
Therefore it would have been obvious for one skilled in the art at the time the invention was made to have modified Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) further in combination with Watanabe et al. (6,100,339) cable to have the claimed amount of catalyst as evidenced by Doi et al. (4,446,283) with the expectation of achieving similar success.
Regarding claim 15, the catalyst composition can be includes from 0.001-10 wt% (col. 5, lines 30-37).
Regarding claim 19, the silane compound of the amount of composition includes about 12 wt. percent (Table 1).

Claims 1,21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) in combination with Hansen et al. (2013/0012667).
Features detailed above concerning the teachings of Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) are incorporated here.

Hansen et al. (2013/0012667) teaches a moisture curable compound which includes a reaction catalyst of Jeffamine EDR-148 (abstract and [0087]).
Therefore it would have been obvious for one skilled in the art to have modified Alric et al. (2010/0160571) in combination with either Yamazaki et al. (6,284,374) or WO 2009/059670 in combination with JP 20004-025102 or Matsushita et al. (8,076,439) composition to include the claimed catalyst (IIIa2) – Jeffamine EDR-148 as evidenced by Hansen et al. (2013/0012667) with the expectation of achieving an improved insulation layer.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.

Applicant argued that the prior art failed to teach the specific catalyst (Ia3) and (IIIa2) in the cable manufacturing industry.
Hansen et al. (2013/0012667) and Watanabe et al. (6,100,339) teach these catalyst in the field of insulation and fiber industry as detailed above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715